fp) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 1iof7 Page |ID#:1

oOo Oo OA N OO KR WwW DY =

NO PO PD PP PP PP PP PDP PMO |& & | WwW Oo e&—h6uDdmhmdUuwrWrmDdumvcvwdrdmhUuUuw®wUlCUU
co NO oO FP WO NY |+- DOD Oo WAN ODO ON KR WHO ND =|

FRANK N. DARRAS #128904, Frank@DarrasLaw.com
SUSAN B. GRABARSKY #203004, SGrabarsky@DarrasLaw.com
PHILLIP S. BATHER #273236, PBather@DarrasLaw.com

®) DarrasLaw

3257 East Guasti Road, Suite 300
Ontario, California 91761-1227
Telephone: (909) 390-3770
Facsimile: (909) 974-2121

Attorneys for Plaintiff
MARY SCRIBNER

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MARY SCRIBNER, Case No:
Plaintiff, COMPLAINT FOR BENEFITS UNDER
AN EMPLOYEE WELFARE BENEFIT
VS. PLAN

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

Defendant.

 

 

Plaintiff alleges as follows:

1 This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331, 1337
and 29 U.S.C. § 1132(a), (e), (f), and (g), of the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1101, et seq. (hereafter “ERISA’) as it involves a claim by
Plaintiff for disability benefits under an employee benefit plan regulated and governed
under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.
§ 1331 as this action involves a federal question.

2. The ERISA statute at 29 U.S.C. § 1133, in accordance with Regulations of
the Secretary of Labor, provides a mechanism for internal appeal of benefit denials.

Those avenues of appeal have been exhausted.

24 2

 

COMPLAINT
(>) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 2of7 Page ID#:2

3. Plaintiff is informed and believes and thereon alleges that the AHS
Management Services, Inc. dba Ardent Health Services Group Long Term Disability
Plan (“Plan”) is an employee welfare benefit plan established and maintained AHS
Management Services, Inc. dba Ardent Health Services (“AHS”), to provide its
employees and those of its subsidiaries and affiliates, including Plaintiff, MARY
SCRIBNER (“Plaintiff’ and/or Ms. SCRIBNER’), with income protection in the event of a
disability and is the Plan Administrator.

4. Plaintiff alleges upon information and belief that Defendant, LIFE
INSURANCE COMPANY OF NORTH AMERICA (‘LINA’), is, and at all relevant times
was, a corporation duly organized and existing under and by virtue of the laws of the
State of Pennsylvania, authorized to transact and transacting the business of insurance
in this state, and, the insurer and Claims Administrator for the Plan.

5. Plaintiff further alleges that venue is proper in this district pursuant to 29
U.S.C. § 1132(e)(2) in that defendant LINA, who fully insured the policy and who is
ultimately liable if Plaintiff is found disabled, may be found in this district. Since on or
about November 1, 1956, LINA has been registered as a corporation with the state of
California, has extensive contacts within the state, employs California residents,
conducts ongoing business within the state and therefore, may be found within the
state.

6. At all relevant times Plaintiff was a resident and citizen of the United
States, an employee of AHS, its successors, affiliates and/or subsidiaries, and a
participant in the Plan.

7. Based upon information and belief, Plaintiff alleges that at all relevant
times herein Plaintiff was covered under group disability policy number FLK-0980223
(the “Policy”) that had been issued by Defendant LINA to AHS to insure its Plan, and the
eligible participants and beneficiaries of the Plan, including Plaintiff.

8. The subject Policy promised to pay Plaintiff monthly long term disability

benefits for a specified period of time should she become disabled. Therefore, LINA

De
COMPLAINT
[>) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 3of7 Page ID#:3

oO ON Oa KR WwW DY =

DP PO NM MO DM PM PY ND PPO |= | & | oe ho —hdurdhUuUuDDmhUuUuwlU
Oo N ODO oO fF WO NY =~ DO O WON OO ON KR WO PHY =X

both funds and decides whether claimants will receive benefits under the Plan and as
such suffers from a structural conflict which requires additional skepticism.

9. Based upon information and belief, Plaintiff alleges that, according to the
terms of the Plan, if Plaintiff became disabled, LINA promised to pay long term disability
benefits to Plaintiff as follows:

e Elimination Period: 90 Days

e Gross Disability Benefit:

o Optional Benefit: 60%

o The lesser of the percent of an Employee’s monthly Covered
Earnings listed above, rounded to the nearest dollar, or the
Maximum Disability Benefit.

e Maximum Disability Benefit: $5,000 per month

° Definition of Disability/Disabled:

o The Employee is considered Disabled if, solely because of Injury or
Sickness, he or she is:

* 1. Unable to perform the material duties of his or her Regular
Occupation; and

# 2. Unable to earn 80% or more of his or her Indexed
Earnings from working in his or her Regular Occupation.

o After Disability Benefits have been payable for 24 months, the
Employee is considered Disabled if, solely due to Injury or
Sickness, he or she is:

= 1. unable to perform the material duties of any occupation for
which he or she is, or may reasonably become, qualified
based on education, training or experience; and

= 2. Unable to earn 60% or more of his or her Indexed
Earnings.

10. Prior to her disability under the terms of the Plan, Plaintiff, who had been

«3s

 

COMPLAINT
(>) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 4of7 Page ID#:4

oe Oo ON ODO a KR WwW DY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ZT
28

employed with AHS, was working as a Registered Nurse.

11. On or about May 30, 2018, Plaintiff became disabled as defined by the
terms of the Plan and timely submitted a claim to LINA for payment of disability benefits.

12. __LINA initially approved Plaintiff's claim and paid Plaintiff disability benefits
under the Plan.

13. | However, on or about September 3, 2020, LINA unreasonably and
unlawfully denied her long term disability claim. And, on or about May 20, 2021, LINA
unreasonably and unlawfully upheld its denial of the disability claim.

14. | According to LINA’s denial letters:

e September 3, 2020: “At this time, you no longer meet the
definition of Disability stated above and your claim has been
closed. ...You have the right to bring a legal action for benefits
under the Employee Retirement Income Security Act of 1974
(ERISA) section 502(a) following an adverse benefit determination
on appeal.”

e May 20, 2021: “After completing our review of the claim, we are
unable to continue paying benefits beyond August 27, 2020. ...At
this point in time you have exhausted all administrative levels of
appeal and no further appeals will be considered. ...Please note
that you have the right to bring a legal action for benefits under the
Employee Retirement Income Security Act of 1974 (ERISA) section
502(a) following an adverse benefit determination on appeal.”

15. In so doing, LINA unreasonably and unlawfully failed to timely identify the
medical personnel who reviewed Plaintiff's file; relied upon the opinions of physicians
who were financially biased and/or not qualified to refute the findings of Plaintiff's board
certified physicians; relied strictly upon physical requirements of occupations instead of
taking into consideration the non-exertional requirements of Plaintiff's regular, or any,

occupation; and misrepresented the terms of the Policy.

pA es

 

COMPLAINT
fp) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page5of7 Page ID#:5

16. Additionally, LINA knew, or should have known, that the documentation
submitted to and/or obtained by LINA clearly substantiated Plaintiff's disability and
entitled her to benefits under the Plan.

17. To date, even though Plaintiff has been disabled, LINA has not paid
Plaintiff any disability benefits under the Policy since on or about August 27, 2020. The

unlawful nature of LINA’s denial decision is evidenced by, but not limited to, the

following:

° LINA engaged in procedural violations of its statutory obligations under
ERISA, including, but not limited to, failing to promptly identify the medical
consultants who reviewed her file; failing to timely advise Plaintiff of what
specific documentation it needed from her to perfect her claim; and

° LINA ignored the obvious, combed the record, and took selective evidence

out of context as a pretext to deny Plaintiff's claim; and

° LINA ignored the opinions of Plaintiff's board certified treating physicians
and/or misrepresented the opinions of Plaintiff's treating physicians.
Deference should be given to the treating physicians’ opinions as there are
no specific, legitimate reasons for rejecting the treating physicians’ opinions
which are based on substantial evidence in the claim file. Further, LINA’s
highly conflicted physicians’ opinions do not serve as substantial evidence
as they are not supported by evidence in the claim file nor are they
consistent with the overall evidence in the claim file.

18. Additionally, ERISA imposes higher-than-marketplace quality standards
on insurers. It sets forth a special standard of care upon a plan administrator, namely,
that the administrator “discharge [its] duties” in respect to discretionary claims
processing “solely in the interests of the participants and beneficiaries” of the plan, §
1104(a)(1); it simultaneously underscores the particular importance of accurate claims
processing by insisting that administrators “provide a ‘full and fair review’ of claim

denials,” Firestone, 489 U.S., at 113 (quoting § 1133(2)); and it supplements

25.2
COMPLAINT
(>) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 6of7 Page ID#:6

marketplace and regulatory controls with judicial review of individual claim denials, see
§ 1132(a)(1)(B).

19. Asa direct and proximate result of LINA’s failure to provide Plaintiff with
disability benefits, Plaintiff has been deprived of said disability benefits owed under the
Plan since on or about August 28, 2020.

20. Asa further direct and proximate result of the denial of benefits, Plaintiff
has incurred attorney fees and costs to pursue this action, and is entitled to have such
fees and costs paid by defendants pursuant to 29 U.S.C. § 1132(g)(1), ERISA §
502(g)(1).

21. Acontroversy now exists between the parties as to whether Plaintiff was
disabled as defined in the Plan. Plaintiff seeks the declaration of this Court that she
meets the Plan’s definition of disability and consequently is entitled to all benefits from
the Plan to which she might be entitled while receiving disability benefits, with
reimbursement of all expenses and premiums paid for such benefits from the beginning
of her claim through the present. In the alternative, Plaintiff seeks a remand for a
determination of Plaintiff's claim consistent with the terms of the Plan.

WHEREFORE, Plaintiff prays for relief against Defendants as follows:

ils An award of benefits in the amount not paid Plaintiff beginning on or about
August 28, 2020, together with interest at the legal rate on each monthly payment from
the date it became due until the date it is paid; plus all other benefits from the Plan to
which she might be entitled while receiving disability benefits, with reimbursement of all
expenses and premiums paid for such benefits or, in the alternative, a remand for a
determination of Plaintiff's claim consistent with the terms of the Plan:

2. An order determining Plaintiff is entitled to disability payments/benefits so
long as she remained disabled as defined in the Plan;

3. For reasonable attorney fees and costs incurred in this action; and,

//1
//1

-6-

 

COMPLAINT
[>) DarrasLaw

Case 2:21-cv-04696-DSF-E Document1 Filed 06/09/21 Page 7of7 Page ID#:7

4. For such other and further relief as the Court deems just and proper.

Dated June 8, 2021

DarrasLaw

DB CEE

FRANK N. DARRAS
SUSAN B. GRABARSKY
PHILLIP S. BATHER
Attorneys for Plaintiff
MARY SCRIBNER

Pay

 

COMPLAINT
